        Case 2:21-cv-00896-JLR Document 1 Filed 07/02/21 Page 1 of 19




 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                 SEATTLE DIVISION

 8   ZUNUM AERO, INC.,                      )
                                            )
 9              Plaintiff,                  )
                                            )
10                     v.                   )
                                            )
11   THE BOEING COMPANY; BOEING             )         Civil Action No. ____________
     HORIZONX VENTURES, LLC; SAFRAN,        )
12   S.A.; SAFRAN CORPORATE VENTURES,       )   Removed from Superior Court of the State of
     S.A.S.; SAFRAN ELECTRICAL &            )         Washington for King County
13   POWER, S.A.S.; SAFRAN HELICOPTER       )
     ENGINES, SASU,                         )
14                                          )
                Defendants.                 )
15

16      DEFENDANTS SAFRAN ELECTRICAL & POWER, S.A.S., SAFRAN, S.A.,
      SAFRAN CORPORATE VENTURES, S.A.S., SAFRAN HELICOPTER ENGINES,
17   SASU, THE BOEING COMPANY, AND BOEING HORIZONX VENTURES, LLC’s
                        JOINT NOTICE OF REMOVAL
18

19

20

21

22
     JOINT NOTICE OF REMOVAL – 1                                     White & Case LLP
                                                                555 S. Flower Street, Suite 2700
                                                                 Los Angeles, CA 90071-2433
                                                                      Tel: (213) 620-7700
                                                                     Fax: (213) 452-2329
          Case 2:21-cv-00896-JLR Document 1 Filed 07/02/21 Page 2 of 19




 1          In accordance with 28 U.S.C. §§ 1331, 1338, 1367, 1441, 1446, and 1454, specially

 2   appearing defendants Safran Electrical & Power, S.A.S. (“SEP”), Safran, S.A., Safran

 3   Corporate Ventures, S.A.S. (“SCV”), and Safran Helicopter Engines, SASU (“SHE”)

 4   (together, the “Safran Defendants”), along with defendants The Boeing Company (“Boeing”)

 5   and Boeing HorizonX Ventures, LLC (“HorizonX”) (together, the “Boeing Defendants”)

 6   (collectively, “Defendants”), remove this action originally filed in the Superior Court of the

 7   State of Washington for King County to the United States District Court for the Western

 8   District of Washington, Seattle Division. All Defendants join in and consent to this removal.

 9   In support of removal, Defendants hereby provide the “short and plain statement of the

10   grounds for removal.” 28 U.S.C. § 1446(a).

11                                         BACKGROUND

12          A.      Case Initiation, Parties, and Service

13          1.      On November 23, 2020, Plaintiff Zunum Aero, Inc. (“Zunum”) filed its

14   Complaint in this action against Defendants in the Superior Court of the State of Washington

15   for King County, with Case No. 20-2-17056-9. On December 18, 2020, Zunum filed its First

16   Amended Complaint (“FAC”). In accordance with 28 U.S.C. § 1446(a), the Complaint, the

17   FAC, and all other process, pleadings, and orders filed in the state court action are attached as

18   Exhibit A.

19          2.      Zunum names six defendants in the FAC: (1) Boeing; (2) HorizonX; (3)

20   Safran, S.A.; (4) SCV; (5) SEP; and (6) SHE. Ex. A., Dkt. No. 14, FAC ¶¶ 24–30.

21

22
     JOINT NOTICE OF REMOVAL – 2                                                  White & Case LLP
                                                                             555 S. Flower Street, Suite 2700
                                                                              Los Angeles, CA 90071-2433
                                                                                   Tel: (213) 620-7700
                                                                                  Fax: (213) 452-2329
          Case 2:21-cv-00896-JLR Document 1 Filed 07/02/21 Page 3 of 19




 1           3.      The Boeing Defendants accepted service of the FAC on January 4, 2021. The

 2   Safran Defendants are based in France, however, and Zunum accordingly took steps to serve

 3   them through the Hague Convention. Zunum served SCV, SHE, and Safran, S.A. through the

 4   Hague Convention. Ex. A., Dkt. No. 50, Stipulation 1-2. Zunum did not serve SEP through

 5   the Hague Convention or otherwise. See id. On June 7, 2021, SEP agreed to “accept service

 6   of the summons and the FAC through its attorneys and forego the need for Zunum to complete

 7   service through the Hague Service Convention.” Id.

 8           B.      Zunum’s Allegations

 9           4.      Zunum is an aerospace startup that had grand ambitions of disrupting the

10   established market for commercial aircraft with untested ideas for hybrid-electric aircraft.

11   Zunum imagined itself as the future Tesla of air travel, and claimed that it could produce a

12   commercially viable hybrid-electric aircraft decades before industry experts thought possible.

13   See Ex. A., Dkt. No. 14, FAC ¶¶ 1–2.

14           5.      Zunum sought investments from the Boeing Defendants and SCV. See id. at

15   ¶¶ 94, 144, 271. The Boeing Defendants were “skeptical” of Zunum’s claims. Id. at ¶ 118.

16   And SCV’s internal “[]estimate[s]” diverged from Zunum’s models. Id. at ¶ 292. The

17   companies nonetheless engaged in due diligence of Zunum to inform their decisions whether

18   or not to invest in Zunum. See id. at ¶¶ 105, 110, 219–20, 245, 278.

19           6.      The Boeing Defendants ultimately made two small investments. Id. at ¶¶ 125,

20   243. No Safran Defendant ever made an investment. See id. at ¶ 299. Zunum eventually

21   failed. Id. at ¶ 355.

22
     JOINT NOTICE OF REMOVAL – 3                                                 White & Case LLP
                                                                            555 S. Flower Street, Suite 2700
                                                                             Los Angeles, CA 90071-2433
                                                                                  Tel: (213) 620-7700
                                                                                 Fax: (213) 452-2329
            Case 2:21-cv-00896-JLR Document 1 Filed 07/02/21 Page 4 of 19




 1           7.     Despite its grand ambitions, Zunum failed to assemble even a working

 2   prototype of its hybrid-electric propulsion system, let alone a serviceable aircraft. Id. at ¶ 39.

 3           C.     Zunum’s Claims

 4           8.     Zunum now attempts to blame Defendants for its failure. Zunum claims in the

 5   FAC that Defendants misappropriated Zunum’s alleged trade secrets to compete against

 6   Zunum in developing hybrid-electric aircraft. Zunum frames that same core claim up to

 7   twelve different ways against one or both of the Boeing Defendants, including through counts

 8   alleging breach of contract, breach of the implied covenant of good faith and fair dealing,

 9   breach of fiduciary duties, tortious interference, Washington trade secret act violations,

10   Washington antitrust violations, Washington securities act violations, and Washington

11   consumer protection act violations; and up to three different ways against one or more of the

12   Safran Defendants, including through counts alleging Washington trade secret act violations,

13   Washington antitrust violations, and Washington securities act violations. See id. at ¶¶ 405–

14   576.

15           9.     Zunum purports to support its 12 separate counts with allegations spanning 119

16   pages and encompassing 576 paragraphs.

17           10.    As relevant here, Zunum includes two paragraphs on page 89 of the FAC

18   alluding to a Boeing patent allegedly titled “Active Voltage Control for Hybrid Electric

19   Aircraft.” Id. at ¶ 382. Zunum alleges, “on information and belief,” that the patent “relates

20   closely to issues addressed by the control system in an international patent filed by Zunum in

21   August 2018.” Id. The FAC provides no information about Zunum’s “international patent.”

22
     JOINT NOTICE OF REMOVAL – 4                                                   White & Case LLP
                                                                              555 S. Flower Street, Suite 2700
                                                                               Los Angeles, CA 90071-2433
                                                                                    Tel: (213) 620-7700
                                                                                   Fax: (213) 452-2329
          Case 2:21-cv-00896-JLR Document 1 Filed 07/02/21 Page 5 of 19




 1   See id. But it does note that a “precondition for patent issuance is a representation of

 2   inventorship,” and that “one of the inventors listed on Boeing’s voltage control patent” was

 3   involved in the Boeing Defendants’ due diligence of Zunum. See id. at ¶¶ 382–83.

 4          D.      The Boeing Defendants’ Motion to Dismiss

 5          11.     On February 16, 2021, the Boeing Defendants moved to dismiss seven of the

 6   claims against one or both of them, specifically, Zunum’s implied covenant of good faith and

 7   fair dealing claim (count 4), fiduciary duty claim (count 5), tortious interference claim (count

 8   7), antitrust conspiracy claim (count 9), attempted monopolization claim (count 10), securities

 9   act claim (count 11), and consumer protection act claim (count 12). See Ex. A., Dkt. No. 20.

10          12.     Zunum thereafter responded to the Boeing Defendants’ motion, and the Boeing

11   Defendants filed a reply. Ex. A., Dkt. Nos. 40, 46.

12          13.     On June 2, 2021, the court denied the Boeing Defendants’ motion in a

13   summary order without opinion or explanation. Ex. A., Dkt. No. 49.

14          E.      The Safran Defendants are Joined to the Litigation

15          14.     The process of Zunum attempting to serve the Safran Defendants ended on

16   June 7, 2021 when SEP waived service. Ex. A., Dkt. No. 50, Stipulation 1–2.

17          15.     Other than the stipulation waiving service and agreeing to a single deadline by

18   which to respond to the FAC, see id., no Safran Defendant has participated in the litigation.

19   Nor has any Safran Defendant made a general appearance.

20

21

22
     JOINT NOTICE OF REMOVAL – 5                                                 White & Case LLP
                                                                            555 S. Flower Street, Suite 2700
                                                                             Los Angeles, CA 90071-2433
                                                                                  Tel: (213) 620-7700
                                                                                 Fax: (213) 452-2329
          Case 2:21-cv-00896-JLR Document 1 Filed 07/02/21 Page 6 of 19




 1          F.      Boeing’s Discovery

 2          16.     Boeing began limited discovery during the motion to dismiss briefing and

 3   before the Safran Defendants were joined to the litigation. In particular, Boeing sought to

 4   better understand Zunum’s theory of trade secrets misappropriation. To that end, Boeing

 5   served its first set of interrogatories on Zunum on April 1, 2021. Those interrogatories are

 6   attached as Exhibit B.

 7          17.     Boeing’s first interrogatory asked Zunum to identify the trade secrets the

 8   Boeing Defendants allegedly misappropriated. Ex. B., Boeing’s First Interrogatories 5. The

 9   second interrogatory asked Zunum to identify any additional confidential information that the

10   Boeing Defendants allegedly misappropriated. Id.

11          18.     Boeing’s questions then turned to Zunum’s particular theories of

12   misappropriation. Boeing’s third interrogatory asked Zunum to “[d]escribe every alleged

13   misappropriation, improper disclosure, or misuse of each alleged Trade Secret, Proprietary

14   Information, or Confidential Information identified in response to Interrogatory Nos. 1 or 2,

15   including whether such act or acts were undertaken by Boeing, HorizonX, or both, and the

16   person or persons who you allege undertook such act or acts.” Id.

17          19.     Zunum responded to Boeing’s first set of interrogatories on June 4, 2021, and

18   an excerpt of its responses is attached as Exhibit C.        In response to Boeing’s third

19   interrogatory, Zunum stated that Boeing had misappropriated Zunum’s trade secrets because

20   “patents filed by Boeing units, including Boeing Commercial Airplanes and Boeing Phantom

21   Works, derive from the unique hybrid electric architecture of the Zunum aircraft.” Ex. C.,

22
     JOINT NOTICE OF REMOVAL – 6                                               White & Case LLP
                                                                          555 S. Flower Street, Suite 2700
                                                                           Los Angeles, CA 90071-2433
                                                                                Tel: (213) 620-7700
                                                                               Fax: (213) 452-2329
           Case 2:21-cv-00896-JLR Document 1 Filed 07/02/21 Page 7 of 19




 1   Zunum’s Response to Boeing’s First Interrogatories 13. Zunum further stated that the

 2   “inventors listed on Boeing patents are engineers from Boeing Commercial Airplanes and

 3   Boeing Phantom Works, highlighting the dispersion of Zunum trade secrets within the

 4   company.” Id. Zunum then discussed an as-yet unissued Boeing patent as well as the “March

 5   2019 patent on voltage control.” Id. at 14. Zunum claimed that the voltage control patent

 6   “relates closely to issues addressed by a system control patent filed by Zunum in August

 7   2018,” and that one of the listed inventors is “among the most senior engineers” at Boeing.

 8   Id.

 9          20.     In offering this response, Zunum made clear that its trade secrets

10   misappropriation claim turns on the inventorship of “the March 2019 patent on voltage

11   control,” id. at 14, identified in the FAC as a Boeing patent with the alleged title “Active

12   Voltage Control for Hybrid Electric Aircraft.” Ex. A., Dkt. No. 14, FAC ¶ 382.

13          G.      Boeing’s Counterclaim

14          21.     By making clear that Zunum’s legal theory implicates the inventorship of

15   Boeing’s “Active Voltage” patent, Zunum’s response to Boeing’s third interrogatory

16   prompted Boeing to bring a counterclaim seeking a declaratory judgment as to the

17   inventorship of that patent.

18          22.     Specifically, Zunum revealed its position that Boeing’s patents, including the

19   “Active Voltage” patent, “derive from the unique hybrid-electric architecture of the Zunum

20   aircraft.” Ex. C., Zunum’s Response to Boeing’s First Interrogatories 13. (emphasis added).

21   Derivation is a legal concept that relates to an inventorship dispute under federal patent laws;

22
     JOINT NOTICE OF REMOVAL – 7                                                 White & Case LLP
                                                                            555 S. Flower Street, Suite 2700
                                                                             Los Angeles, CA 90071-2433
                                                                                  Tel: (213) 620-7700
                                                                                 Fax: (213) 452-2329
          Case 2:21-cv-00896-JLR Document 1 Filed 07/02/21 Page 8 of 19




 1   it signifies that the claimed invention was “constructed” from the invention of another. See

 2   Brand v. Miller, 487 F.3d 862, 869 (Fed. Cir. 2007) (“A party may also assert that the patentee

 3   did not invent the patented invention by showing derivation.”).

 4          23.     In light of this development, on July 2, 2021, Boeing filed a counterclaim

 5   seeking a declaration that Boeing’s employees, affiliates, or associates are the rightful

 6   inventors of the “Active Voltage” patent, and that no person associated with Zunum has any

 7   claim to inventorship in respect of the “Active Voltage” patent. See Ex. A., Dkt. No. 56,

 8   Boeing’s Answer, Affirmative Defenses, and Counterclaims 74–77; see also Exhibit D.

 9          24.     To determine whether a declaratory judgment is appropriate, the Court must

10   look to “the declaratory defendant’s hypothetical well-pleaded complaint.” ABB Inc. v.

11   Cooper Indus., LLC, 635 F.3d 1345, 1349 (Fed. Cir. 2011). Here, the hypothetical complaint

12   by Zunum would challenge inventorship of Boeing’s patent. Cf. HIF Bio, Inc. v. Yung Shin

13   Pharms. Indus. Co., 600 F.3d 1347, 1354 (Fed. Cir. 2010), as amended on reh’g in part (June

14   14, 2010) (“35 U.S.C. § 256 provides a private right of action to challenge inventorship.”).

15   And Zunum’s June 4, 2021 response to Boeing’s third interrogatory confirms that Zunum has

16   effectively brought such a challenge. See Danisco U.S. Inc. v. Novozymes A/S, 744 F.3d 1325,

17   1330 (Fed. Cir. 2014) (test for declaratory judgment “only ‘require[s] that the dispute be

18   definite and concrete, touching the legal relations of parties having adverse legal interests’”)

19   (quoting MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007)).

20          25.     Boeing’s declaratory judgment counterclaim is accordingly proper. See id. at

21   1331 (finding declaratory judgment proper because “[one party] has taken a legal position that

22
     JOINT NOTICE OF REMOVAL – 8                                                 White & Case LLP
                                                                            555 S. Flower Street, Suite 2700
                                                                             Los Angeles, CA 90071-2433
                                                                                  Tel: (213) 620-7700
                                                                                 Fax: (213) 452-2329
          Case 2:21-cv-00896-JLR Document 1 Filed 07/02/21 Page 9 of 19




 1   is entirely opposed to the position taken by [the other party], viz., that [the first party]

 2   successfully prosecuted and obtained the ’240 patent, [and] that it is the rightful owner of the

 3   claimed invention”); Erdman v. Falkner, No. 1:18-CV-414-TFM-C, 2019 WL 2250276, at *3

 4   (S.D. Ala. May 24, 2019) (finding defendants’ patent inventorship declaratory relief

 5   counterclaim proper because it arose out of the same “transaction or occurrence” as plaintiff’s

 6   trade secrets misappropriation claim).

 7          26.     Boeing’s inventorship counterclaim can only be resolved in a federal forum.

 8   See 28 U.S.C. § 1338(a) (“No State court shall have jurisdiction over any claim for relief

 9   arising under any Act of Congress relating to patents, plant variety protection, or

10   copyrights.”); 28 U.S.C. § 1454(c) (“The court to which a civil action is removed under this

11   section is not precluded from hearing and determining any claim in the civil action because

12   the State court from which the civil action is removed did not have jurisdiction over that

13   claim.”).

14                 JURISDICTION UNDER 28 U.S.C. §§ 1331, 1338, AND 1454

15          27.     This Court has subject matter jurisdiction over this case because it involves a

16   federal question.    Congress has provided that the “district courts shall have original

17   jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

18   States.” 28 U.S.C. § 1331. Congress has further provided that the “district courts shall have

19   original jurisdiction of any civil action arising under any Act of Congress relating to patents,

20   plant variety protection, copyrights and trademarks.” 28 U.S.C. § 1338(a).

21

22
     JOINT NOTICE OF REMOVAL – 9                                                  White & Case LLP
                                                                             555 S. Flower Street, Suite 2700
                                                                              Los Angeles, CA 90071-2433
                                                                                   Tel: (213) 620-7700
                                                                                  Fax: (213) 452-2329
         Case 2:21-cv-00896-JLR Document 1 Filed 07/02/21 Page 10 of 19




 1          28.       Boeing’s inventorship declaratory judgment counterclaim “arise[s] under any

 2   Act of Congress related to patents.” Id.; see HIF Bio, 600 F.3d at 1353 (“[T]his court has held

 3   that issues of inventorship, infringement, validity and enforceability present sufficiently

 4   substantial questions of federal patent law to support jurisdiction under section 1338(a).”)

 5   (quoting Bd. of Regents, Univ. of Tex. Sys. v. Nippon Tel. & Tel., 414 F.3d 1358, 1363 (Fed.

 6   Cir. 2005)).

 7          29.       It is true that in non-patent cases, a generic “federal counterclaim, even when

 8   compulsory, does not establish . . . jurisdiction” under the general federal question statute.

 9   Vaden v. Discover Bank, 556 U.S. 49, 60 (2009). But cases involving patents are atypical;

10   they are governed by different jurisdictional and removal statutes, and different rules.

11   Congress has provided that a “civil action in which any party asserts a claim for relief arising

12   under any Act of Congress relating to patents, plant variety protection, or copyrights may be

13   removed to the district court of the United States for the district and division embracing the

14   place where the action is pending.” 28 U.S.C. § 1454(a) (emphasis added). Not only may the

15   claim supporting removal be asserted by “any party,” the action also may be removed by “any

16   party.” § 1454(b)(1). In patent cases, “Congress has clearly extended the reach of the statute”

17   beyond the usual requirements of removability. Home Depot U.S.A., Inc. v. Jackson, 139 S.

18   Ct. 1743, 1749 (2019) (contrasting section 1454 with the general removal statute,

19   section 1441).

20          30.       Section 1454 accordingly permits a patent, plant variety, or copyright

21   declaratory judgment counterclaim to serve as the ground for any defendant to remove the

22
     JOINT NOTICE OF REMOVAL – 10                                                 White & Case LLP
                                                                             555 S. Flower Street, Suite 2700
                                                                              Los Angeles, CA 90071-2433
                                                                                   Tel: (213) 620-7700
                                                                                  Fax: (213) 452-2329
         Case 2:21-cv-00896-JLR Document 1 Filed 07/02/21 Page 11 of 19




 1   case to federal court. See, e.g., O’Donnell/Salvatori Inc. v. Microsoft Corp., No. C20-882-

 2   MLP, 2020 WL 5269946, at *2 (W.D. Wash. Sept. 4, 2020).

 3          31.     Boeing’s declaratory judgment counterclaim concerning patent inventorship

 4   thus permits Defendants to remove this case under 28 U.S.C. § 1454(a).

 5          32.     This Court also has supplemental jurisdiction over the other claims in this case

 6   under 28 U.S.C. §§ 1367(a) and 1454(d) because they form part of the same “case or

 7   controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a); see also

 8   Erdman, 2019 WL 2250276, at *3 (inventorship counterclaim part of same “transaction or

 9   occurrence” as state trade secrets misappropriation, contract, and fiduciary duty claims).

10                 REMOVAL TO THIS COURT IS TIMELY AND PROPER

11          A.      Removal is Timely

12          33.     Removal under section 1454 “shall be made in accordance with section 1446.”

13   28 U.S.C. § 1454. Section 1446(b) provides that removal “shall be filed within 30 days after

14   the receipt by the defendant, through service or otherwise, of a copy of the initial pleading

15   setting forth the claim for relief upon which such action or proceeding is based, or within 30

16   days after the service of summons upon the defendant if such initial pleading has then been

17   filed in court and is not required to be served on the defendant, whichever period is shorter.”

18   28 U.S.C. § 1446(b)(1). Section 1446(b) further provides that “if the case stated by the initial

19   pleading is not removable, a notice of removal may be filed within 30 days after receipt by

20   the defendant, through service or otherwise, of a copy of an amended pleading, motion, order

21

22
     JOINT NOTICE OF REMOVAL – 11                                                White & Case LLP
                                                                            555 S. Flower Street, Suite 2700
                                                                             Los Angeles, CA 90071-2433
                                                                                  Tel: (213) 620-7700
                                                                                 Fax: (213) 452-2329
         Case 2:21-cv-00896-JLR Document 1 Filed 07/02/21 Page 12 of 19




 1   or other paper from which it may first be ascertained that the case is one which is or has

 2   become removable.” § 1446(b)(3).

 3          34.     SEP waived service and accepted the FAC and summons on June 7, 2021. See

 4   Ex. A., Dkt. No. 50, Stipulation 2. This notice of removal is therefore timely under section

 5   1446(b). See 28 U.S.C. § 1446(b)(2)(C) (“If defendants are served at different times, and a

 6   later-served defendant files a notice of removal, any earlier-served defendant may consent to

 7   the removal even though that earlier-served defendant did not previously initiate or consent

 8   to removal.”); see also Destfino v. Reiswig, 630 F.3d 952, 956 (9th Cir. 2011) (“We adopt the

 9   later-served rule as the wiser and more equitable approach.”); McLeod v. AMICA Gen. Agency,

10   No. C15-839RAJ, 2015 WL 13145350, at *3 (W.D. Wash. Oct. 29, 2015) (noting where a

11   defendant has not been served, “the only possible trigger for the start of the removal period

12   was waiver of service”); Bluemner v. Ergo Media Capital, Ltd. Liab. Co., No. CV 15-01392

13   MMM (AJWx), 2015 WL 3533218, at *3 (C.D. Cal. June 4, 2015) (same); Camarata v. Dep’t

14   of Soc. & Health Servs., No. 3:17-CV-05878-RJB, 2018 WL 317029, at *2–3 (W.D. Wash.

15   Jan. 8, 2018) (denying remand motion after last-served defendant removed case even though

16   served nearly a year after first-served defendant).

17          35.     In addition, removal also is timely because this case “bec[a]me removable”

18   upon Boeing’s filing of the inventorship declaratory judgment counterclaim on July 2, 2021.

19   28 U.S.C. § 1446(b)(3).     Before that counterclaim, the case, as “stated [in] the initial

20   pleading,” was “not removable.” Id. No cause of action in the FAC depends on the resolution

21   of federal law. And complete diversity is and remains absent because Boeing and Zunum are

22
     JOINT NOTICE OF REMOVAL – 12                                              White & Case LLP
                                                                          555 S. Flower Street, Suite 2700
                                                                           Los Angeles, CA 90071-2433
                                                                                Tel: (213) 620-7700
                                                                               Fax: (213) 452-2329
          Case 2:21-cv-00896-JLR Document 1 Filed 07/02/21 Page 13 of 19




 1   both citizens of Delaware for diversity purposes. Ex. A., Dkt. No. 14, FAC ¶¶ 24–25. But all

 2   Defendants removed this case to this Court on the same day that Boeing filed the counterclaim

 3   that gives rise to this Court’s subject matter jurisdiction.

 4           36.     Boeing’s counterclaim did not become available until Zunum provided its

 5   interrogatory response, contending that Boeing’s “Active Voltage” patent “derive[s] from”

 6   Zunum and is therefore subject to an inventorship challenge under 35 U.S.C. § 256. Ex. C.,

 7   Zunum’s Response to Boeing’s First Interrogatories 13. Before that response, Boeing lacked

 8   the precondition for the counterclaim: a “substantial,” “immediate[e],” and “real[]” federal

 9   case or controversy. MedImmune, 549 U.S. at 127. Zunum served its response on June 4,

10   2021; removal on July 2, 2021 thus satisfies the 30-day deadline. See 28 U.S.C. § 1446(b)(3);

11   Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 694–95 (9th Cir. 2005) (receipt of “other

12   paper” starts 30-day removal deadline when the “case stated by the initial pleading [is] not

13   removable” because “details are obscured or omitted” and the “ground for removal” is not

14   “revealed affirmatively in the initial pleading”) (emphasis in original) (citations and

15   quotations omitted).

16           37.     Finally, the deadline for removal in this context is flexible in any event.

17   Section 1454 expressly provides that the 30-day period for removal may be extended for “for

18   cause shown” when removal is based on that section. That “cause” is readily shown here.

19   The Safran Defendants have only recently been served or waived service. And Boeing, which

20   had been joined earlier, promptly sought clarity regarding the nature of Zunum’s core trade

21   secrets misappropriation claim, even as its partial motion to dismiss was pending, and before

22
     JOINT NOTICE OF REMOVAL – 13                                              White & Case LLP
                                                                          555 S. Flower Street, Suite 2700
                                                                           Los Angeles, CA 90071-2433
                                                                                Tel: (213) 620-7700
                                                                               Fax: (213) 452-2329
          Case 2:21-cv-00896-JLR Document 1 Filed 07/02/21 Page 14 of 19




 1   the Safran Defendants were served or waived service. Within 30 days of learning from

 2   Zunum’s interrogatory response that its trade secrets claim challenges the inventorship of

 3   Boeing’s patent, Boeing filed its inventorship declaratory judgment counterclaim. Defendants

 4   removed the case to this Court that same day.

 5           38.      On multiple different grounds, therefore, the case has been timely removed.

 6           B.       Removal is Proper

 7           39.      Removal is not only timely, but also proper. Removal under section 1454 may

 8   be by “any party.” 28 U.S.C. § 1454(b)(1). Consent from each defendant is unnecessary. See

 9   Preston v. Nagel, 166 F. Supp. 3d 92, 98 (D. Mass. 2016) (“no ‘unanimity’ requirement when

10   an action is removed under Section 1454”); Norris v. Univ. of Pittsburgh, No. CV 17-229,

11   2017 WL 4235943, at *1 (W.D. Pa. Sept. 25, 2017) (similar). Nonetheless, all Defendants

12   consent and join in the removal.

13           40.      This Notice of Removal is properly filed in this District and Division because

14   the Superior Court of Washington for King County, where Zunum began this case, is located

15   within the Seattle Division of the Western District of Washington. See 28 U.S.C. § 1446(a)

16   (“A defendant or defendants desiring to remove any civil action from a State court shall file

17   in the district court of the United States for the district and division within which such action

18   is pending . . . .”).

19           41.      In accordance with 28 U.S.C. § 1446(d), Defendants will promptly provide

20   written notice of removal of this action to Zunum and will promptly file a copy of this Notice

21

22
     JOINT NOTICE OF REMOVAL – 14                                                 White & Case LLP
                                                                             555 S. Flower Street, Suite 2700
                                                                              Los Angeles, CA 90071-2433
                                                                                   Tel: (213) 620-7700
                                                                                  Fax: (213) 452-2329
         Case 2:21-cv-00896-JLR Document 1 Filed 07/02/21 Page 15 of 19




 1   of Removal with the Clerk of Court for the Superior Court of Washington for King County.

 2   A copy of the notice to be filed in the State Court Action is attached as Exhibit E.

 3                                         NON-WAIVER

 4          42.     By submitting this Notice of Removal, Defendants do not waive any objections

 5   or defenses, including lack of personal jurisdiction. The Safran Defendants are not making a

 6   general appearance and reserve all rights to move to compel arbitration and move to dismiss

 7   the FAC on lack of personal jurisdiction and other grounds.

 8          43.     By submitting this Notice of Removal, Defendants do not admit any of the

 9   allegations in the FAC.

10                                         CONCLUSION

11          WHEREFORE, Defendants respectfully request that this case proceed in this Court as

12   an action properly removed from Superior Court of the State of Washington for King County.

13
     Dated: July 2, 2021                          Respectfully submitted,
14
                                                    WHITE & CASE LLP
15                                                  /s/ Catherine S. Simonsen
                                                    Catherine S. Simonsen (WSBA #45552)
16                                                  Bryan A. Merryman
                                                    (pro hac vice application forthcoming)
17                                                  J. Taylor Akerblom
                                                    (pro hac vice application forthcoming)
18                                                  555 S. Flower Street, Suite 2700
                                                    Los Angeles, CA 90071-2433
                                                    Tel: (213) 620-7700
19                                                  Fax: (213) 452-2329
                                                    Email: catherine.simonsen@whitecase.com
20                                                          bmerryman@whitecase.com
                                                            takerblom@whitecase.com
21

22
     JOINT NOTICE OF REMOVAL – 15                                                White & Case LLP
                                                                            555 S. Flower Street, Suite 2700
                                                                             Los Angeles, CA 90071-2433
                                                                                  Tel: (213) 620-7700
                                                                                 Fax: (213) 452-2329
        Case 2:21-cv-00896-JLR Document 1 Filed 07/02/21 Page 16 of 19




 1                                      Attorneys for Specially Appearing Defendants
                                        SAFRAN, S.A., SAFRAN CORPORATE
                                        VENTURES, S.A.S., SAFRAN ELECTRICAL &
 2                                      POWER, S.A.S., and SAFRAN HELICOPTER
                                        ENGINES, SASU
 3

 4                                      PERKINS COIE LLP

 5                                      /s/ Susan Foster
                                        Susan Foster, WSBA #18030
                                        David Perez, WSBA #43959
 6                                      Ian Rogers, WSBA #46584
                                        1201 Third Avenue, Suite 4900
 7                                      Seattle, WA 98101-3099
                                        Tel: (206) 359-8000
 8                                      Fax: (206) 359-9000
                                        Email: sfoster@perkinscoie.com
                                                dperez@perkinscoie.com
 9                                              irogers@perkinscoie.com
10                                      Mathew A. Kairis
                                        (pro hac vice application forthcoming)
11                                      JONES DAY
                                        2727 North Harwood Street, Suite 500
12                                      Dallas, TX 75201
                                        Tel: (214) 220-3939
13                                      Fax: (214) 969-5100
                                        Email: makairis@jonesday.com
14
                                        Aaron M. Healey
15                                      (pro hac vice application forthcoming)
                                        JONES DAY
16                                      250 Vesey Street
                                        New York, NY 10281
17                                      Tel: (212) 326-3939
                                        Fax: (212) 755-7306
18                                      Email: ahealey@jonesday.com

19                                      Dustin M. Koenig
                                        (pro hac vice application forthcoming)
20                                      JONES DAY
                                        325 John H. McConnell Boulevard, Suite 600
21

22
     JOINT NOTICE OF REMOVAL – 16                                  White & Case LLP
                                                              555 S. Flower Street, Suite 2700
                                                               Los Angeles, CA 90071-2433
                                                                    Tel: (213) 620-7700
                                                                   Fax: (213) 452-2329
        Case 2:21-cv-00896-JLR Document 1 Filed 07/02/21 Page 17 of 19




 1                                      Columbus, OH 43215
                                        Tel: (614) 469-3939
 2                                      Fax: (614) 461-4198
                                        Email: dkoenig@jonesday.com
 3
                                        Attorneys for Defendants
 4                                      THE BOEING COMPANY and
                                        BOEING HORIZONX VENTURES, LLC
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     JOINT NOTICE OF REMOVAL – 17                               White & Case LLP
                                                           555 S. Flower Street, Suite 2700
                                                            Los Angeles, CA 90071-2433
                                                                 Tel: (213) 620-7700
                                                                Fax: (213) 452-2329
         Case 2:21-cv-00896-JLR Document 1 Filed 07/02/21 Page 18 of 19




 1                                 CERTIFICATE OF SERVICE

 2          I hereby certify that I caused to be served upon counsel of record at the address and

 3   in the manner described below a copy of the document to which this certificate I attached for

 4   delivery to the following:

 5
       Eliot M. Harris
 6
       WILLIAMS, KASTNER & GIBBS PLLC                      Via U.S. Mail
       601 Union Street, Suite 4100
       Seattle, WA 98101-2380                              Via Electronic Mail
 7     Tel: (206) 628-6600
       Email: eharris@williamskastner.com
 8
       Attorneys for Plaintiff
 9     Zunum Aero, Inc.
       Colin R. Hagan
       David J. Shlansky
10     SHLANSKY LAW GROUP, LLP                             Via U.S. Mail
       1 Winnisimmet Street
11     Chelsea, MA 02150                                   Via Electronic Mail
       Tel: (617) 492-7200
12     Email: colin.hagan@slglawfirm.com
              david.shlansky@slglawfirm.com
13
      Attorneys for Plaintiff
14    Zunum Aero, Inc.
      Susan Foster
15    David Perez                                          Via U.S. Mail
16
      Ian Rogers
      PERKINS COIE LLP
                                                           Via Electronic Mail
      1201 Third Ave., Ste. 4900
17    Seattle, WA 98101-3099
      Tel: (206) 359-8000
18
      Email: sfoster@perkinscoie.com
19            dperez@perkinscoie.com
              irogers@perkinscoie.com
20            JRosales@perkinscoie.com

21     Attorneys for Defendants

22
     JOINT NOTICE OF REMOVAL – 18                                               White & Case LLP
                                                                           555 S. Flower Street, Suite 2700
                                                                            Los Angeles, CA 90071-2433
                                                                                 Tel: (213) 620-7700
                                                                                Fax: (213) 452-2329
        Case 2:21-cv-00896-JLR Document 1 Filed 07/02/21 Page 19 of 19




 1    The Boeing Company and Boeing
      HorizonX Ventures, LLC
 2    Matthew A. Kairis
      JONES DAY                                  Via U.S. Mail
 3    2727 North Harwood Street, Suite 500
      Dallas, TX 75201
                                                 Via Electronic Mail
 4    Tel: (214) 220-3939
      Email: makairis@jonesday.com
 5
      Attorneys for Defendants
 6    The Boeing Company and
      Boeing HorizonX Ventures, LLC
 7    Aaron M. Healey
      JONES DAY                                  Via U.S. Mail
 8    250 Vesey Street New                       Via Electronic Mail
      York, NY 10281
 9    Tel: (212) 326-3939
      Email: ahealey@jonesday.com
10
      Attorneys for Defendants
11    The Boeing Company and
      Boeing HorizonX Ventures, LLC
12   Dustin M. Koenig                            Via U.S. Mail
     JONES DAY
13   325 John H. McConnell Boulevard, Ste.600    Via Electronic Mail
     Columbus, OH 43215
14   Tel: (614) 469-3939
     Email: dkoenig@jonesday.com
15   Attorneys for Defendants
     The Boeing Company and
     Boeing HorizonX Ventures, LLC
16
          DATED this 2nd day of July 2021.
17

18
                                                    s/ Catherine S. Simonsen
19
                                                   Catherine S. Simonsen
20

21

22
     JOINT NOTICE OF REMOVAL – 19                                   White & Case LLP
                                                               555 S. Flower Street, Suite 2700
                                                                Los Angeles, CA 90071-2433
                                                                     Tel: (213) 620-7700
                                                                    Fax: (213) 452-2329
